Title: From George Washington to William Bronaugh, 17 December 1756
From: Washington, George
To: Bronaugh, William



[Fort Loudoun, 17 December 1756]
To Capt. William Bronaugh, on the So. BranchSir,

You are strictly required, immediately upon receipt of this, to transport your provisions and Stores to Capt. Waggeners Fort, and there leave them: Then march your Company to Pearsals, in order to escort a quantity of Flour to Fort Cumberland; where you & your whole Company are to remain, to strengthen that Garrison. I expect you will pay due regard to this Order, and put it in execution with the utmost alacrity; as it is in consequence of express directions from the Governor & Council.
I heartily commiserate the fate of the poor unhappy Inhabitants, left by this means exposed to every incursion of a merciless Enemy: and wish it was in my power to offer them better support, than good wishes (merely) will afford. You may assure the Settlement, that this unexpected, and if I may be allowed to say, unavoidable step, was taken without my concurrence & knowledge—That it is an express order from the Governor; and can neither be evaded nor delayed: Therefore, any representations to me of their danger, and the necessity of continuing Troops among them, will be fruitless: For, as I before observed, I have inclination and no power left to serve them. It is also the Governors orders that the Forts be left standing, for the Inhabitants to possess if they think proper. I am Sir Yours

G:W.
Fort-Loudon, 17th Decr 1756.   

